DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges receipt of amendment and remarks filed 10/22/2021.
Claims 3-4, 7-9, 11, 24 and 26 are amended.
Claim 1-2, 5-6, 21-23 and 25 are canceled.
New claims 27-31 are added.
Claims 3-4, 7-9, 11, 24 and 26-31 are pending.

Response to Arguments
The rejection of claims 1-9, 11, 21, 24 and 25 under 35 U.S.C. 103 as being unpatentable over Frampton et al. (US 2010/0028285 Al) is withdrawn in light of the cancelation of claim 1 and the amendment to claim 26.   Claim 26 was not included in this section of the rejection.
The rejection of claims 1-9, 11, 21, 24 and 25 under 35 U.S.C. 103 as being unpatentable over Cozean et al. (US 20170326057 A1) is withdrawn in light of the cancelation of claim 1 and the amendment to claim 26.   Claim 26 was not included in this section of the rejection in the office action of action mailed 07/22/2021.
 
Frampton in view of Feng
Applicant argues neither Frampton nor Feng discloses or suggests or teaches composition comprising the concentration of C1-C6 alcohols and, rather, Frampton teaches the 0.5 to 10 wt% alcohol solvent in mascara (paragraph [0026]) and Feng teaches 0.5 wt% (examples 1 and 2). 
That Frampton is silent as to viscosity while Feng teaches viscosity at 25 oC instead of the 20 oC recited in claim 26, now amended in the response filed 10/22/2021. 
Applicant emphasizes that the recited viscosity in Feng is for mascara while the instant claims are directed to hand conditioners; that claimed composition is used in high frequency hand washing environment which is wholly unrelated to mascara compositions that id used to enhance lash length and/or volume (Frampton at paragraph [0002]) and one of ordinary skill in the art of hand washing composition would not have turned to prior regarding lengthening eyelashes as being remotely pertinent to problem of damaged skin on the hands of people subjected to high-frequency hand washing 
Citing In re Bigio, 381 F.3d 1320 (Fed. Cir. 2004), applicant argues that the prior art of record is non-analogous art (prong 1), the references cited are not pertinent to applicant’s field of endeavor (prong 2) because lash lengthening is not the same filed of art as hand conditioner containing alcohol (prong 1) and that the references have not commended themselves to an inventor’s attention considering the problem applicant solves, citing In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379-80 (Fed. Cir. 2007).   
Responding to statement on page 3 of the office action mailed 07/22/2021, applicant states that claim 26 has been amended to explicitly state 5-25% total solids, that the office action ignores multitude of components disclosed in Frampton that would 
Response:
a) With respect to 10-25% C1-C6 alcohols, the examiner aware that Frampton teaches about 5-10 wt% as a more preferred amount of the total weight of the composition.   However, Frampton also teaches that C1-C5 monoalcohols is present in amounts of from about 0.01% to about 40% (same paragraph [0026] cited by applicant) and this amounts in the range disclosed overlaps the new range of greater than 10-25 wt%.   Feng, while teaching composition example 1 as containing 5% alcohol, was not relied upon for teaching alcohol content.   Example 2 is a comparative example.   The specification as filed does not disclose that including C1-C6 alcohol in the range of greater than 10 to 25 wt% provides unexpected results to the composition.   
b) The examiner agrees that Frampton is silent on the viscosity of its composition and that is the reason for looking to Feng for providing teaching that viscosity of mascara compositions having viscosities ranging from 20-40 Pa.s (20,000-40,000 (paragraph [0049] of Feng) is known.   While viscosity varies with temperature, the artisan would be led by the teaching of Feng viscosity of its mascara at 25 oC ranges from 20-40 Pa.s (20,000 -40,000 cps); and because viscosity varies with temperature, it would be expected that the viscosity would fall within the recited viscosity.   Further, there is no demonstration in the as filed specification that a composition having a viscosity at 20 oC of 15,000-30,000 cps is unexpectedly superior to one having viscosity at 25 oC of 20,000-40,000 cps. 
1-C6 alcohols and greater than 10 wt% to 25 wt% and the composition of the prior art, Frampton, contains C1-C5 alcohols at 0.01% to about 40% or preferably at 5-10 wt%.   Thus the amount of the C1-C5 mono alcohols contemplated by Frampton overlaps the amount of the claimed range.   Treating damaged skin is an intended use.
d) The instant invention is directed to alcoholic composition for washing hand.   The Frampton prior art is also directed to alcoholic composition for use on keratin fibers.   Thus, in this sense, both being directed to alcoholic composition for use on keratin fibers are analogous.   The findings in In re Bigio are not violated.   The alcoholic composition of Frampton used on keratin fibers is pertinent to the claimed alcoholic composition used on hands which have keratin fibers. 
e)  Examiner agrees that claim 26 is currently amendment to say total solids.   The as filed specification does not disclose “total solids” or describes what applicant intends to be included in total solids.   The examiner disagrees that the all components of example 1 except for water are solids because butylene glycol, aminomethyl propanediol, and ethyl glycerin are liquids.  
 

   
Cozean in view of Wolf: Applicant argues:
Cozean teaches composition comprising glycerin (paragraph [0034]) in substantially lower concentrations than those recited in the claims and, Wolff discloses 
Neither Cozean nor Wolff, alone or in combination disclose, teach or suggest composition having a viscosity of from 15,000-30,000 cps at 20 oC.   Contrary to the office action of 07/22/2021, Wolff does not disclose, teach or suggest viscosity of a hand conditioner composition in cps at 20 oC as recited in the claims.
Response:
f) The examiner agrees that paragraph [0034] of Cozean teaches non-gel sanitizer embodiment that comprises from about 1.5% to about 3.5% glycerin.   Cozean also  teaches that in several embodiments the formulations contain one or more emollients or moisturizing agents in amounts of from about 0.5% to about 10% and with specific amounts of 4.9-5% up to from about 9.5% to about 10% (paragraphs [0081]-[0082]).   Glycerin is an emollient/moisturizer and at the effective date of the invention the artisan looking to paragraphs [0081]-[0082] of Cozean would be motivated glycerin in amounts that would produce desired moisturizing/emollient effect. 
g)  The examiner disagrees.   Wolff was relied on for teaching that lotion compositions can have viscosities of from about 1,000 to about 75,000 cps or from about 5,000 cps to about 50,000 cps (paragraph [0033]).   Wolff is silent on the temperature at which the viscosity is measured.   However as a lotion for use on hands or skin, it would be reasonable to expect the temperature of the lotion to be at room temperature.   Moreover, Wolff teaches that its composition is stable at room temperature (paragraph [0020].  
Claims 3-4, 7-9, 11 and 24 have been amended to depend on amended claim 26.   The amendment to the pending claims necessitates modification of the rejections below. 
Applicant’s arguments are not persuasive to place the claims as presented in condition for allowance.
  
Modified Rejections
Necessitated by Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26, 3-4, 7-9, 11, 24 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Frampton et al. (US 2010/0028285 Al) in view of Feng (US 20070036739).
Claims 26 and 31 are product claims. "Hand conditioner" is the intended use of the composition.   In the instant case, the body of the claim fully and intrinsically sets forth all the limitations of the claimed composition invention and the preamble stating hand conditioner is the intended use of the composition.   The intended use does not accord any structural difference.
Frampton discloses composition comprising chemically modified wax, polymeric film former, pigment and water (paragraphs [0006]-[0011]) and the water is present at from about 5% to about 90% or most preferably from about 20% to about 70% (paragraph [0026]).   The composition further contains from about 5% to about 10% or from about 0.01 to about 40% of water miscible solvents such as Cl- C5 monoalcohols with the monoalcohols being ethanol or isopropanol (paragraph [0026]). The range of 0.5% to about 10% or from about 0.01 to about 40% overlap the requirement for C1- C5 alcohols of from greater than 10 wt% to 25% and from 15 to 25 wt% of claims 26 and new claim 31.   The composition of Frampton further contains from about 0.1 to 20% humectant such as glycerin/glycerol and C1- C5 alkylene glycols such as propylene glycol (paragraph [0033]).   The pigment in the composition of Frampton meets the limitation of solids of the claims (claims 26, 9 and 31) and hydrophilic pigment is present from about 0.5% to about 20% (paragraph [0025]).
Frampton describes that its composition could contain components that provides viscosities to the composition (paragraph [0028]) but is silent on the viscosity values.  The difference between Frampton and claims 26 and 31 is that Frampton does not teach the viscosity of the mascara.   However, mascara compositions having viscosities ranging from 20-40 Pa.s 
For claims 26, 7, 27 and 31, Frampton teaches composition comprising from about 5% to about 10% ethanol or from about 0.01 to about 40% of ethanol as the water miscible solvent, from about 0.1-20% glycerin/glycerol or propylene glycol as the humectant (paragraph [0033]) overlaps the claimed range of greater than 5% (claims 26 and 31), 5-10 wt% (claim 7), 5.5 to 7.5 wt% (claim 27).   The comprising language of the claims is open. 
For Claims 26, 7, 27 and 31, the difference between the composition in in these claims and Frampton's composition is that the disclosed range of 0.1-20% glycerin overlaps the claimed range of greater that 5% of claim 26 and the 5-10% of claim 7, 5-15% of new claim 27 and greater than 5 wt% of new claim 31.   In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); ln re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Or. 1990); In re Geisler, 116 F3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997): Titanium Metals Corp. of America v. Banner, 778 F.2d 775. 227 USPQ 773 (Fed. Cir. 1985).
In the instant case the disclosed range of 0.1-20% glycerin allows for range of greater that
5% humectant of claims 26 and 31 and 5-10 wt% glycerin of claim 7 and 5.5 to 7.5 wt% of claim 27; the 0.1-40% ethanol allows for greater than 10 to 25% of claim 26 and from 15-25% of new claim 31.
For claims 3 and 4
For claim 8, the petroleum product is optional in Frampton (see paragraph [0028]) such that the requirement for claim 8 is met.
The composition of Frampton contains hydrophilic pigment at 0.5-20% (paragraph
[0025]).   The hydrophilic pigment meets the limitation of solids and the disclosed range of 0.5-
20% overlaps the 5-25% total solids of claims 26 and 31 and 5-15% of claim 9.   The disclosed range of 0.5-20% allows for 5-15%, a species of the 5-25% of claims 26 and 31 and 5-15% of claim 9.   For the total solids, the specification has not described what components of the composition make up total solids.   Therefore, the hydrophilic pigment in Frampton makes up the total solids.
For claim 11, compositions are in general housed in containers and container meets the limitation of a kit.
For claim 24, the composition of Frampton contains PEG-dimethicones, or PEG-9 dimethicone, dimethicone copolyol or stearyl dimethicone copolyol (paragraph [0025], Formula 1 in paragraph [0038]) with the PEG-dimethicones meeting the limitation of silicone glycols because the as filed specification describes PEG dimethicones as silicone glycols in paragraph [0025].
For new claims 28 and 29, the composition of Frampton contains fatty alcohol (paragraph [0029]) meeting the requirement of emulsifier of claim 28 and the fatty alcohol emulsifier of claim 29. 
For new claim 30, the composition of Frampton also contains fatty acid (paragraph [0027]) and the fatty acid meets the requirement for deposition enhancers of new claim 30 because fatty acid is a deposition enhancer as gleaned from the as filed specification, lines 1 and 2 of paragraph [0031].   
Claims 26 and 31 are product claims.   "Hand conditioner" is the intended use of the composition.   In the instant case, the body of the claim fully and intrinsically sets forth all the 
Therefore, Frampton in view of Feng renders claims 26, 3-4, 7-9, 11, 24 and 27-31 prima facie obvious.

Claims 26, 3-4, 7-9, 11, 24 and 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cozean et al. (US 20170326057 A1) in view of Wolff et al. (US 20140274851 A1).
Claims 26 and 31 are product claims.   "Hand conditioner" is the intended use of the composition.   In the instant case, the body of the claim fully and intrinsically sets forth all the limitations of the claimed composition invention and the preamble stating hand conditioner is the intended use of the composition. The intended use does not accord any structural difference.
Cozean discloses hand lotion (paragraph [0069]); the composition comprises alcohol such as ethanol in amounts of 16% to 20% and several other ranges (paragraph [0070]) with this amount anticipating the claimed range of greater than 10 to 25% in claims 26 and new claim 31. The ethanol meets the limitation of claims 3 and 4.   Cozean identifies glycerin and dimethicone as moisturizers and are present from about 0.5-10% and ranges in between are contemplated (see at least paragraphs [0081] and [0082]) and this range overlaps the claimed range of greater than 5% in claim 26 and overlaps the range 5 to 10% claimed in claims 7 and new claim 27
For new claim 28 and 29, Cozean’s composition contains emulsifier such as cetearyl alcohol (paragraphs [0034] and [0084]).   Cetearyl alcohol is a fatty alcohol meeting fatty alcohol emulsifier of new claims 28 and 29.
For new claim 30, Cozean’s composition contains terpene (see the whole document with emphasis on paragraphs [0004], [0006], [0010]-[0011], [0014]-[0015], [0017]-[0018], [0021], [0023], [0025], [0027], [0029], [0031]-[0032] and [0040]).   Terpene meets the limitation of deposition enhancer as gleaned from the as filed specification at lines 1 and 2 of paragraph [0031] and thus meeting the requirement of new claim 30.
The composition of Cozean does not contain petroleum or petrolatum thereby meeting the requirement in claim 8 that the composition is devoid or petrolatum.
In several embodiments, Cozean’s composition contains zinc gluconate at about 0.1-2%, benzethonium chloride at about 0.1-1.5%, potassium sorbate at about 0.1-1.5%, chlorhexidine digluconate at about 0.1-1.0%, biguanide at about 0.5-3% (paragraph [0034]) with these components meeting the limitation of total solids of claims 26, 9 and 31.   The total solids is present at 0.1-2% + 0.1-1.5% + 0.1-1.5% + 0.1-1.0% + 0.5-3% = about 0.9-9%.   The solid amount in the range about 0.9-9% overlaps the claimed ranges of 5-25% (claims 26 and 31) and 5-15% (claim 9) with the 0.9-9% allowing for range of 5-9%, which is a species of 5-15% or 5-25%.   In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior
art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90
(CCPA 1976); ln re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Or. 1990); In re Geisler,
116 F3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997): Titanium Metals Corp. of America v. Banner, 778 F.2d 775. 227 USPQ 773 (Fed. Cir. 1985.
For claim 11, 
For claim 24, the composition of Cozean contains PEG-12 dimethicone (paragraphs [0033], [0036] and [0081]) with the PEG-dimethicones meeting the limitation of silicone glycols because the as filed specification describes PEG dimethicones as silicone glycols in paragraph [0025].    
Thus, Cozean teaches all the elements of the claims.   
Cozean teaches that the viscosity of the composition could be changed to the desired (paragraph [0079]) but is silent as to the viscosity values.  The difference between Cozean and claims 26 and new claim 31 is that Cozean does not teach the viscosity of the Lotion.    However, lotion compositions having viscosities ranging from about 1000-75,000 cps (paragraph [0033] of Wolff) is known.   Therefore, one having ordinary skill in the art at the effective date of the invention would look to the prior art with respect to viscosities of lotion and to optimize the composition with respect to viscosities to desired level.
With respect to amounts of the components of the composition, the disclosed amounts of the components in the composition overlaps the amounts in the ranges claimed.   In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); ln re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Or. 1990); In re Geisler, 116 F3d 1465, 1469 71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997): Titanium Metals Corp. of America v. Banner, 778 F.2d 775. 227 USPQ 773 (Fed. Cir. 1985.
Claims 26 and 31 are product claims.   "Hand conditioner" is the intended use of the composition.   In the instant case, the body of the claim fully and intrinsically sets forth all the limitations of the claimed composition invention and the preamble stating hand conditioner is the intended use of the composition. The intended use does not accord any structural difference.
Therefore, Cozean in view of Wolff renders claims 26, 3-4, 7-9, 11, 24 and 27-31 prima facie obvious.

New Rejection
Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26, 31, 3-4, 7-9, 11, 24 and 27-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 26, 9 and 31 recite total solids in the amendment filed 10/22/2021.   The as filed specification does not provide a description for what components make up total solids.   The as filed specification does not any mention/disclose anywhere in the specification the phrase “total solids” and does not describe what applicant intends to include in the total solids.
Thus the recitation of solids in the claims is new mater and as filed specification also lacks description for what should be included in the total solids.
Correction is respectfully requested.

No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached at 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613